DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/28/2022 has been entered. Claims 1-10 are currently pending. 

Response to Arguments
Applicant’s arguments filed 06/28/2022, with respect to the rejections of claims 7 and 10 under 35 USC 103 have been fully considered and are not persuasive.  
The applicant argues that Liu does not teach “adjusting the line width radio of the impedance distribution and impedance converter 3211 to the line width of the transmission line 331” and “adjusting the line width of the vertical transmission lines”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adjusting the line width of the vertical transmission lines) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Currently the claim says adjusting the line width ratio. If one of the lines has a different width, then it would adjust the ratio. The vertical transmission lines currently do not have to be adjusted as claimed. 
However, the rejection has been withdrawn, and upon further consideration, a new grounds of rejection is made as explained in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 8 recites “in each radiation combination, a ratio between widths of the first radiating element, the second radiating element, the third radiating element, the fourth radiating element, the fifth radiating element, and the sixth radiating element is 1.45 : 1.4 : 1.23 : 1.03 : 0.8 : 0.7”. However in the specification it states “the width ratio of the first radiating element 221, the second radiating element 222, the third radiating element 223, the fourth radiating element 224, the fifth radiating element 225, and the sixth radiating element 226 is 1.45 : 1.37 : 1.23 : 1.03 : 0.8 : 1.03.” But this is also unclear as to what the ratio is comparing. Is it the ratio between adjacent elements, the ratio between the first radiating element and each of the other elements, the ratio between the radiating elements from one radiation combination to the other radiation combination, or some other ratio? 
Claims 6 and 8 recites “a ratio between the output powers of the first transmission line, the second transmission line, the third transmission line, and the fourth transmission line of the at least four transmission lines of each output combination is 1 : 0.75 : 0.39 : 0.24”. But this is unclear as to what the ratio is comparing. Is it the ratio between adjacent transmission lines, the ratio between the first transmission line and each of the other transmission line, or some other ratio? 

Claim 7 depends on claim 6 and is therefore also rejected. 
Claims 9-10 depend on claim 8 and are therefore also rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (CN 210379423, hereby referred as Liu).
Regarding claim 1, Liu teaches the following:
an antenna for suppressing gain of side lobes, comprising: 
a substrate (element 1, figure 2); 
a plurality of tandem antenna units (elements 7, figure 2), the tandem antenna units being arranged on the substrate at intervals (as shown in figure 2), and each comprising a first feed line (elements 72, figure 2) and a plurality of radiating elements (elements 70, figure 2); the radiating elements being arranged at intervals on the first feed line (as shown in figure 2), and each radiating element being rectangular (as shown in figure 2); widths of the radiating elements gradually decreasing from middle of the first feed line to two ends of the first feed line (as shown in figure 2, table 2 describes W1-W12); and 
a power divider (elements 3 and 5, figure 2); the power divider being arranged on the substrate and comprising a feeding port (where element 3 connects to element 5, figure 2), a second feed line (the portion of element 52 which is perpendicular to elements 72, figure 2) and a plurality of transmission lines (the portions of 52 which is in the same direction as elements 72 and connects to elements 72, figure 2), each transmission line having a line width and being connected to a respective first feed line (as shown in figure 2); middle of the second feed line being connected to the feeding port (as shown in figure 2); the transmission lines being respectively connected to the second feed line and arranged at intervals (as shown in figure 2); output powers of the transmission lines gradually decreasing from the middle of the second feed line to two ends of the second feed line (“the area of each output terminal 50 increases in a Chebyshev manner from the symmetrical point of the main feeder 52 to the distal end in stages. In this embodiment, the area of each output end 50 of the power divider 5 is in the Chebyshev method to achieve weighting of the energy of each radiation line array 7”, “in order to perform side lobe suppression on the H-plane pattern of a radiation area array composed of multiple radiation line arrays, and also to achieve impedance matching of the entire radiation area array, the The power divider 5 uses three impedance converters for unequal amplitude output”, also described in table 1, and shown in figure 2); 
wherein the second feed line comprises a plurality of impedance distribution and impedance converters (elements 50, figure 2), each impedance distribution and impedance converter having a line width and being connected to a corresponding transmission line (as shown in figure 2), and the output powers of the transmission lines are made to gradually decrease from the middle of the second feed line to the two ends of the second feed line by adjusting a ratio of the line width of each impedance distribution and impedance converter to the line width of the corresponding transmission line (“the area of each output terminal 50 increases in a Chebyshev manner from the symmetrical point of the main feeder 52 to the distal end in stages. In this embodiment, the area of each output end 50 of the power divider 5 is in the Chebyshev method to achieve weighting of the energy of each radiation line array 7”, “in order to perform side lobe suppression on the H-plane pattern of a radiation area array composed of multiple radiation line arrays, and also to achieve impedance matching of the entire radiation area array, the The power divider 5 uses three impedance converters for unequal amplitude output”, as shown in figure 2, and described by table 1).

Regarding claim 2, Liu as referred in claim 1 teaches the following:
wherein the radiating elements (elements 70, figure 2) form two radiation combinations from the middle of the first feed line (element 72, figure 2) to the two ends of the first feed line (the top six radiating elements on line 72 would be the first radiation combination, and the bottom six radiating elements on line 72 would be the second radiation combination, figure 2), each radiation combination comprises at least six radiating elements (as shown in figure 2), and widths of the at least six radiating elements of each radiation combination decrease gradually from the middle of the first feed line to one end of the first feed line (as shown in figure 2, table 2 W1-W12).

Regarding claim 5, Liu as referred in claim 1 teaches the following:
wherein the transmission lines form two output combinations from the middle of the second feed line to the two ends of the second feed line, each output combination comprises at least four transmission lines (as shown in figure 2, there are two combinations of transmission lines, each having 5 transmission lines, each starting from the center of element 5), and the output powers of the at least four transmission lines of each output combination decrease gradually from the middle of the second feed line to one end of the second feed line (“the area of each output terminal 50 increases in a Chebyshev manner from the symmetrical point of the main feeder 52 to the distal end in stages. In this embodiment, the area of each output end 50 of the power divider 5 is in the Chebyshev method to achieve weighting of the energy of each radiation line array 7”, “in order to perform side lobe suppression on the H-plane pattern of a radiation area array composed of multiple radiation line arrays, and also to achieve impedance matching of the entire radiation area array, the The power divider 5 uses three impedance converters for unequal amplitude output”, as seen in figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 210379423, hereby referred as Liu).
Regarding claim 3, as best understood, Liu as referred in claim 2 teaches the following:
wherein the at least six radiating elements of each radiation combination are sequentially defined as a first radiating element, a second radiating element, a third radiating element, a fourth radiating element, a fifth radiating element, and a sixth radiating element from the middle of the first feed line to one end of the first feed line (as shown in figure 2 and explained in claim 2, each radiation combination has six radiating elements). 
Liu does not explicitly teach in each radiation combination, a ratio between widths of the first radiating element, the second radiating element, the third radiating element, the fourth radiating element, the fifth radiating element, and the sixth radiating element is 1.45 : 1.4 : 1.23 : 1.03 : 0.8 : 0.7.
However Liu does teach that in each radiation combination, a ratio between widths of the first radiating element, the second radiating element, the third radiating element, the fourth radiating element, the fifth radiating element, and the sixth radiating element gets smaller due to having larger widths. Liu also teaches that the power design is based on the “Chebyshev manner” which is what the specification of the current application is disclosing that provides these ratios (paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have in each radiation combination of Liu, a ratio between widths of the first radiating element, the second radiating element, the third radiating element, the fourth radiating element, the fifth radiating element, and the sixth radiating element is 1.45 : 1.4 : 1.23 : 1.03 : 0.8 : 0.7 as suggested by the teachings of Liu which can be used to provide a weighted power to each of the radiating elements which can “meet the gain requirements and suppress environmental clutter”, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 6, as best understood, Liu as referred in claim 5 teaches the following:
wherein the at least four transmission lines of each output combination are sequentially defined as a first transmission line, a second transmission line, a third transmission line, and a fourth transmission line from the middle of the second feed line to one end of the second feed line (as shown in figure 2 and explained in claim 5); 
Liu does not explicitly teach a ratio between the output powers of the first transmission line, the second transmission line, the third transmission line, and the fourth transmission line of the at least four transmission lines of each output combination is 1 : 0.75 : 0.39 : 0.24.
However Liu does teach that the output powers of the at least four transmission lines of each output combination decrease gradually from the middle of the second feed line to one end of the second feed line (“the area of each output terminal 50 increases in a Chebyshev manner from the symmetrical point of the main feeder 52 to the distal end in stages. In this embodiment, the area of each output end 50 of the power divider 5 is in the Chebyshev method to achieve weighting of the energy of each radiation line array 7”, “in order to perform side lobe suppression on the H-plane pattern of a radiation area array composed of multiple radiation line arrays, and also to achieve impedance matching of the entire radiation area array, the The power divider 5 uses three impedance converters for unequal amplitude output”, as seen in figure 2). Liu also teaches that the power design is based on the “Chebyshev manner” which is what the specification of the current application is disclosing that provides these ratios (paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Liu to have a ratio between the output powers of the first transmission line, the second transmission line, the third transmission line, and the fourth transmission line of the at least four transmission lines of each output combination is 1 : 0.75 : 0.39 : 0.24 as suggested by the teachings of Liu which can be used to provide a weighted power to each of the transmission lines which can “meet the gain requirements and suppress environmental clutter”, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 7, as best understood, Liu as referred in claim 6 teaches the following:
wherein the output powers of the first transmission line, the second transmission line, the third transmission line and the fourth transmission line are adjusted by adjusting the ratio between the line widths of first transmission line and the impedance distribution and impedance converter corresponding to the first transmission line, the output powers of the second transmission line, the third transmission line and the fourth transmission line are adjusted by adjusting the ratio between the line widths of the second transmission line and the impedance distribution and impedance converter corresponding to the second transmission line, and the output powers of the third transmission line and the fourth transmission line are adjusted by adjusting the ratio between the line widths of the third transmission line and the impedance distribution and impedance converter corresponding to the third transmission line (“the area of each output terminal 50 increases in a Chebyshev manner from the symmetrical point of the main feeder 52 to the distal end in stages. In this embodiment, the area of each output end 50 of the power divider 5 is in the Chebyshev method to achieve weighting of the energy of each radiation line array 7”, “in order to perform side lobe suppression on the H-plane pattern of a radiation area array composed of multiple radiation line arrays, and also to achieve impedance matching of the entire radiation area array, the The power divider 5 uses three impedance converters for unequal amplitude output”, also described in table 1, and shown in figure 2).

Regarding claim 8, as best understood, Liu teaches the following:
an antenna for suppressing gain of side lobes, comprising: 
a substrate (element 1, figure 2); 
a plurality of tandem antenna units (elements 7, figure 2), the tandem antenna units being arranged on the substrate at intervals (as shown in figure 2), and each comprising a first feed line (elements 72, figure 2) and a plurality of radiating elements (elements 70, figure 2); the radiating elements being arranged at intervals on the first feed line (as shown in figure 2), and each radiating element being rectangular (as shown in figure 2); wherein the radiating elements (elements 70, figure 2) form two radiation combinations from the middle of the first feed line (element 72, figure 2) to the two ends of the first feed line (the top six radiating elements on line 72 would be the first radiation combination, and the bottom six radiating elements on line 72 would be the second radiation combination, figure 2), each radiation combination comprises at least six radiating elements (as shown in figure 2), the at least six radiating elements of each radiation combination being sequentially defined as a first radiating element, a second radiating element, a third radiating element, a fourth radiating element, a fifth radiating element, and a sixth radiating element from the middle of the first feed line to one end of the first feed line (as shown in figure 2 and explained above, each radiation combination has six radiating elements); 
a power divider (elements 3 and 5, figure 2); the power divider being arranged on the substrate and comprising a feeding port (where element 3 connects to element 5, figure 2), a second feed line (the portion of element 52 which is perpendicular to elements 72, figure 2) and a plurality of transmission lines (the portions of 52 which is in the same direction as elements 72 and connects to elements 72, figure 2), each transmission line having a line width and being connected to a respective first feed line (as shown in figure 2); middle of the second feed line being connected to the feeding port (as shown in figure 2); the transmission lines being respectively connected to the second feed line and arranged at intervals (as shown in figure 2); the transmission lines form two output combinations from the middle of the second feed line to the two ends of the second feed line, each output combination comprises at least four transmission lines (as shown in figure 2, there are two combinations of transmission lines, each having 5 transmission lines, each starting from the center of element 5), the at least four transmission lines of each output combination being sequentially defined as a first transmission line, a second transmission line, a third transmission line, and a fourth transmission line from the middle of the second feed line to one end of the second feed line (as shown in figure 2 and explained above); 
wherein the second feed line comprises a plurality of impedance distribution and impedance converters (elements 50, figure 2), each impedance distribution and impedance converter having a line width and being connected to a corresponding transmission line (as shown in figure 2), and the output powers of the transmission lines are made to gradually decrease from the middle of the second feed line to the two ends of the second feed line by adjusting a ratio of the line width of each impedance distribution and impedance converter to the line width of the corresponding transmission line (“the area of each output terminal 50 increases in a Chebyshev manner from the symmetrical point of the main feeder 52 to the distal end in stages. In this embodiment, the area of each output end 50 of the power divider 5 is in the Chebyshev method to achieve weighting of the energy of each radiation line array 7”, “in order to perform side lobe suppression on the H-plane pattern of a radiation area array composed of multiple radiation line arrays, and also to achieve impedance matching of the entire radiation area array, the The power divider 5 uses three impedance converters for unequal amplitude output”, as shown in figure 2, and described by table 1).
Liu does not explicitly teach in each radiation combination, a ratio between widths of the first radiating element, the second radiating element, the third radiating element, the fourth radiating element, the fifth radiating element, and the sixth radiating element being 1.45 : 1.4 : 1.23 1.03 : 0.8 : 0.7; and a ratio between output powers of the first transmission line, the second transmission line, the third transmission line, and the fourth transmission line of the at least four transmission lines of each output combination being 1 : 0.75 : 0.39 : 0.24; 
However Liu does teach that in each radiation combination, a ratio between widths of the first radiating element, the second radiating element, the third radiating element, the fourth radiating element, the fifth radiating element, and the sixth radiating element gets smaller due to having larger widths (table 2). Liu also teaches that the power design is based on the “Chebyshev manner” which is what the specification of the current application is disclosing that provides these ratios (paragraph [0038]).
Liu also does teach that the output powers of the at least four transmission lines of each output combination decrease gradually from the middle of the second feed line to one end of the second feed line (“the area of each output terminal 50 increases in a Chebyshev manner from the symmetrical point of the main feeder 52 to the distal end in stages. In this embodiment, the area of each output end 50 of the power divider 5 is in the Chebyshev method to achieve weighting of the energy of each radiation line array 7”, “in order to perform side lobe suppression on the H-plane pattern of a radiation area array composed of multiple radiation line arrays, and also to achieve impedance matching of the entire radiation area array, the The power divider 5 uses three impedance converters for unequal amplitude output”, as seen in figure 2). Liu also teaches that the power design is based on the “Chebyshev manner” which is what the specification of the current application is disclosing that provides these ratios (paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have in each radiation combination of Liu, a ratio between widths of the first radiating element, the second radiating element, the third radiating element, the fourth radiating element, the fifth radiating element, and the sixth radiating element is 1.45 : 1.4 : 1.23 : 1.03 : 0.8 : 0.7 as suggested by the teachings of Liu which can be used to provide a weighted power to each of the radiating elements which can “meet the gain requirements and suppress environmental clutter”, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). It also would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Liu to have a ratio between the output powers of the first transmission line, the second transmission line, the third transmission line, and the fourth transmission line of the at least four transmission lines of each output combination is 1 : 0.75 : 0.39 : 0.24 as suggested by the teachings of Liu which can be used to provide a weighted power to each of the transmission lines which can “meet the gain requirements and suppress environmental clutter”, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 10, as best understood, Liu as referred in claim 8 teaches the following:
wherein the output powers of the first transmission line, the second transmission line, the third transmission line and the fourth transmission line are adjusted by adjusting the ratio between the line widths of first transmission line and the impedance distribution and impedance converter corresponding to the first transmission line, the out- put powers of the second transmission line, the third transmission line and the fourth transmission line are adjusted by adjusting the ratio between the line widths of the second transmission line and the impedance distribution and impedance converter corresponding to the second transmission line, and the output powers of the third transmission line and the fourth transmission line are adjusted by adjusting the ratio between the line widths of the third transmission line and the impedance distribution and impedance converter corresponding to the third transmission line (“the area of each output terminal 50 increases in a Chebyshev manner from the symmetrical point of the main feeder 52 to the distal end in stages. In this embodiment, the area of each output end 50 of the power divider 5 is in the Chebyshev method to achieve weighting of the energy of each radiation line array 7”, “in order to perform side lobe suppression on the H-plane pattern of a radiation area array composed of multiple radiation line arrays, and also to achieve impedance matching of the entire radiation area array, the The power divider 5 uses three impedance converters for unequal amplitude output”, also described in table 1, and shown in figure 2).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 210379423, hereby referred as Liu) in view of Sanford (US 4180817).
Regarding claim 4, Liu as referred in claim 2 teaches the following:
wherein the at least six radiating elements of each radiation combination are sequentially defined as a first radiating element, a second radiating element, a third radiating element, a fourth radiating element, a fifth radiating element, and a sixth radiating element from the middle of the first feed line to one end of the first feed line (as shown in figure 2 and explained in claim 2, each radiation combination has six radiating elements, with the first radiating element starting at the center and counting as you get towards an end of the first feed line); the widths of the first radiating elements are equal, the widths of the second radiating elements are equal, the widths of the third radiating elements are equal, the widths of the fourth radiating elements are equal, the widths of the fifth radiating elements are equal, the widths of the sixth radiating elements are equal (as shown in figure 2 and explained in claim 2, each radiation combination has six radiating element, table 2 also discloses the dimensions of the array elements which shows the widths W1 and W12; W2 and W11; etc. are the same).
Liu does not explicitly teach wherein lengths of all the radiating elements of each tandem antenna unit are equal. However Liu does teach that there are very minor differences in the lengths (L1-L12 table 2).
Sanford suggests the teachings of wherein lengths of all the radiating elements of each tandem antenna unit are equal (“Each of the radiator surfaces G has an effective substantially one-half wavelength dimension K transverse to the radiating slot apertures 10” and “As already mentioned, dimension K determines the resonance of the radiating elements”, column 5, line 41 – line 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lengths of all the radiating elements of each tandem antenna unit of Liu to be equal as suggested by the teachings of Sanford as having all of the lengths being equal to each other can be used so that all of the radiating elements have the same resonance (column 5, line 41 – line 65), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 9, as best understood, Liu as referred in claim 8 teaches the following:
wherein the widths of the first radiating elements are equal, the widths of the second radiating elements are equal, the widths of the third radiating elements are equal, the widths of the fourth radiating elements are equal, the widths of the fifth radiating elements are equal, the widths of the sixth radiating elements are equal (as shown in figure 2 and explained in claim 2, each radiation combination has six radiating element, table 2 also discloses the dimensions of the array elements which shows the widths W1 and W12; W2 and W11; etc. are the same).
Liu does not explicitly teach lengths of all the radiating elements of each tandem antenna unit are equal
Sanford suggests the teachings of wherein lengths of all the radiating elements of each tandem antenna unit are equal (“Each of the radiator surfaces G has an effective substantially one-half wavelength dimension K transverse to the radiating slot apertures 10” and “As already mentioned, dimension K determines the resonance of the radiating elements; however, this dimension also has a second order dependence on dimension L”, column 5, line 41 – line 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lengths of all the radiating elements of each tandem antenna unit of Liu to be equal as suggested by the teachings of Sanford as having all of the lengths being equal to each other can be used so that all of the radiating elements have the same resonance (column 5, line 41 – line 65), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lissel et al. (US 6686867, figure 9), Koscia et al. (US 6014112, figures 1-2), Huang (US 5422649, figure 4) also teach adjusting the line widths for impedance adjustments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845